Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000924
                                                       05-NOV-2014
                                                       02:26 PM


                         SCPW-14-0000924


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  TONY ALAN WILLIAMS, Petitioner,


                                vs.

             COLETTE Y. GARIBALDI, Respondent Judge,

                                and

                   STATE OF HAWAI'I, Respondent.


                        ORIGINAL PROCEEDING

                        (S.P.P. 11-1-0065)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and

    Circuit Judge To'oto'o, in place of Pollack, J., recused.)


           Upon consideration of the petition for a writ of


mandamus filed by petitioner Tony Alan Williams on July 7, 2014,


and the record, it appears that the circuit court disposed of the


HRPP Rule 40 petition for post-conviction relief on September 30,


2014.   Petitioner’s request for mandamus relief is therefore


moot.   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied as moot.

          DATED: Honolulu, Hawai'i, November 5, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson

                              /s/ Fa'auuga L. To'oto'o